AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                         Page I of 1



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                v.                                                     (For Offenses Committed On or After November I, 1987)


             MIGUEL AGUILAR-GALVAN                                                     Case Number: 18CR5079-KSC

                                                                                      MELISSA BOBROW
                                                                                      Defendant's Attorney


REGISTRATION NO. 72815298
THE DEFENDANT:
 [z;] pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                       Count Number(s)
8:1325; 18:2                    ILLEGAL ENTRY (Misdemeanor)                                                             1


 D The defendant has been found not guilty on count(s)                             ~~~~~~~~~~~~~~~~~~~




 [z;] Count(s) UNDERLYING INFORMATION                                                  dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                      TIME SERVED
 [z;] Assessment: $10 WAIVED
 [z;] Fine: WAIVED

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    1124/2019
                                                                                    Date of Imposition of Sentence


                                              FILED
                                          I JAN 2 4 2019             J -~S~WFORD    UNITED STATES MAGISTRATE JUDGE

                                       C\...::~i.>'\. V.S :: $ Hi:T C',;JRT
                                   SOiJ 7 -,E=i.-.. DiSTH:CT OF C•~~IFCR"i~,::,.
                                   DY                                 o::Pu·:·'.
